DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tschopp 10,375,902.
Tschopp discloses, regarding claim 1, a blower 100, comprising: a plurality of batteries 114 (element 114 comprises 20-30 cells, which can be interpreted as multiple batteries); a motor 190 configured to operate by electric power supplied from the plurality of batteries 114; a centrifugal fan 150 configured to rotate about a rotation axis by being driven by the motor 190 and configured to change a flow direction of air from a first direction extending along the rotation axis to a radially outward direction of the rotation axis; a volute casing 120/122 including a discharge port 148 and configured to guide the air from the centrifugal fan 150 along a circumferential direction of the rotation axis to the discharge port 148; and a main grip 156 disposed radially outward of the rotation axis and outside of the volute casing 120/122 and configured to be gripped by an operator, wherein a central axis of the main grip 156 extends along a reference plane perpendicular to the rotation axis, and a distance from the reference plane to a center of gravity of the blower BL is less than or equal to 1.5 times a width of the main grip 156 (clearly shown in Figs. 3, 6C, and 9); Re claim 2, wherein when the blower 100 Re claim 3, wherein a distance from the reference plane to a center of gravity of each of the plurality of batteries BT is less than or equal to 1.5 times the width of the main grip (although it is not depicted, the reference place runs right through the middle of the handle in Fig. 3; BT is the center of gravity of the batteries, it can clearly be seen that a distance from this reference plane to BT is less than or equal to 1.5 times the width of the main grip 156); Re claim 6, further comprising a base member 116 fixed to the volute casing 120/122, wherein in a state where the blower 100 is placed on a placement plane, only the base member 116 is in contact with the placement plane (clearly shown in Figs. 3-6C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tschopp 10,375,902 in view of Ota 8,984,711.
Tschopp discloses the invention as discussed above. However, Tschopp does not specifically disclose whether the batteries are connected in series or parallel.
regarding claim 9, wherein the batteries 10, 30 are electrically connected in series (see col. 17, lines 57-62); Re claim 10, wherein the batteries 10, 30 are electrically connected in parallel (see col. 17, lines 57-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the blower of Tschopp by connecting the batteries in series and/or parallel, as taught by Ota, in order to meet motor power demands for the desired application.

Allowable Subject Matter
Claims 4-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746